COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

  FRANKLIN SILVERIO,                             §
                                                                 No. 08-20-00038-CV
                    Appellant,                   §
                                                                    Appeal from the
  v.                                             §
                                                              County Court at Law No. 1
  TIFFANY SILVERIO,                              §
                                                                 of Bell County, Texas
                    Appellee.                    §
                                                                     (TC# 84,349)
                                                  §


                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellant and his sureties, if any, see TEX. R. APP. P. 43.5, on the judgment and all

costs in this Court for which let execution issue. This decision shall be certified below for

observance.

       IT IS SO ORDERED THIS 26TH DAY OF MAY, 2021.


                                             GINA M. PALAFOX, Justice

Before Palafox, J., Alley, J., and Dominguez, Judge
Dominguez, Judge, sitting by assignment